IN THE SUPREME COURT, STATE OF WYOMING

                                         2017 WY 71

                                                                  APRIL TERM, A.D. 2017

                                                                         June 14, 2017


STEVEN A. DELOGE,

Appellant
(Defendant),

v.                                                         S-16-0283

THE STATE OF WYOMING,

Appellee
(Plaintiff).


                    Appeal from the District Court of Laramie County
                     The Honorable Thomas T.C. Campbell, Judge

Representing Appellant:
      Steven A. DeLoge, pro se.

Representing Appellee:
      No appearance.

Before BURKE, C.J., and HILL, DAVIS, FOX, and KAUTZ, JJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
Fox, Justice.

[¶1] Steven DeLoge filed a pro se motion in the district court seeking to correct a
clerical error regarding the spelling of his name. Finding no clerical error, the district
court denied that motion. Mr. DeLoge appealed and we will affirm.

[¶2] In 2000, Mr. DeLoge pleaded guilty to six counts of second-degree sexual assault
for abusing his girlfriend’s eight-year-old daughter. He was sentenced to six consecutive
life sentences, which this Court affirmed on appeal. DeLoge v. State, 2002 WY 155, 55
P.3d 1233 (Wyo. 2002) (DeLoge I). Since then, this Court has considered a series of
appeals filed by Mr. DeLoge. See DeLoge v. State, 2005 WY 152, 123 P.3d 573 (Wyo.
2005) (DeLoge II) (review of motion to withdraw guilty plea, return of seized property,
and writ of review challenging dismissal of petition for post-conviction relief); DeLoge v.
State, 2007 WY 71, 156 P.3d 1004 (Wyo. 2007) (DeLoge III) (review of district court’s
denial of motion for return of seized property); DeLoge v. State, 2010 WY 60, 231 P.3d
862 (Wyo. 2010) (DeLoge IV) (review of denial of motion to return seized property);
DeLoge v. State, 2012 WY 128, 289 P.3d 776 (Wyo. 2012) (DeLoge V) (affirming
district court’s denial of motion to correct illegal sentence); DeLoge v. Homar, 2013 WY
33, 297 P.3d 117 (Wyo. 2013) (DeLoge VI) (action for damages arising out of the
confiscation of his property). The current matter began when Mr. DeLoge filed a
W.R.Cr.P. 36 motion in the district court, requesting that the spelling of his surname
in his Judgment and Sentence Order be corrected from DELOGE to “DeLoge” or
“De Loge.” The district court denied the motion, explaining that the “caption on the
Court documents identifies Plaintiff and Defendant both in all capitalized letters. This is
not a clerical error and is used to emphasize the names of the Parties to the lawsuit.” This
appeal followed.

[¶3] The Wyoming Rules of Criminal Procedure provide that “[c]lerical mistakes in
judgments, orders or other parts of the record and errors in the record arising from
oversight or omission may be corrected by the court at any time and after such notice, if
any, as the court orders.” W.R.Cr.P. 36. The question is whether there has been a
clerical error or no error at all.

[¶4] The Judgment and Sentence to which Mr. DeLoge objects refers to Mr. DeLoge as
DELOGE in both the caption and the text. The district court explained that capitalization
in the caption “emphasize[s] the names of the Parties to [a] lawsuit” and in the text it
“clearly identif[ies] the Defendant.”

[¶5] In his brief, Mr. DeLoge concedes that both “De Loge” or “DeLoge” are
acceptable: he asserts that the “district court . . . failed to properly designate his legal
name as De Loge,” but he also states that “[a]lthough this Court has not separated the
surname into its two parts (space between De and Loge), this Court adequately identified
Appellant by designating a capit[a]l L in the second part of his surname[.]” He also

                                             1
states that the federal courts correctly spelled his name as “DeLoge” in DeLoge v. Abbott,
340 Fed.Appx. 521 (10th Cir. 2009) and DeLoge v. Wyoming, 562 U.S. 971, 131 S. Ct.
482, 178 L. Ed. 2d 305 (2010). Because he concedes that spelling DeLoge without the
space is correct, there is no error. The district court did not misspell Mr. DeLoge’s name
when it capitalized its letters. We find that there was no clerical error in the Judgment
and Sentence and affirm.

[¶6] We take this opportunity to remind Mr. DeLoge that this is a final order, and he
has exhausted his remedies with respect to this matter. Further, Mr. DeLoge has
exhausted all of his state remedies with respect to his convictions. See DeLoge v. Homar,
2013 WY 33, ¶ 14, 297 P.3d 117, 121 (Wyo. 2013); Wyo. Stat. Ann. §§ 7-14-101
through 7-14-108 (LexisNexis 2015).

[¶7] This Court finds that Mr. DeLoge should be barred from filing further pleadings,
whether before the district court or before this Court, without first obtaining permission
from this Court. The clerk of this Court and the clerk of district court are authorized to
decline to file any papers submitted by Mr. DeLoge in his criminal case, and to decline to
file any papers submitted by Mr. DeLoge that relate to his criminal case if filed as new
claims, without prior permission. We adopt the conditions we set forth in Barela v. State,
2017 WY 66, ¶¶ 15-16, --- P.3d ---, --- (Wyo. 2017); see also McMurray v. McCelmoore,
445 Fed.Appx. 43, 46 (10th Cir. 2011). To obtain such permission, Mr. DeLoge must
provide this Court with the following:

       1. A list of all appeals and all original proceedings filed, whether currently
       pending or previously filed with this Court or a district court in Wyoming,
       including the name, number, and citation of each case, and the current status or
       disposition of each appeal or original proceeding; and

       2. An affidavit which recites the issues he seeks to present, including a short
       discussion of the legal basis asserted therefor, and describing with particularity the
       issue being raised or the order being challenged. The affidavit must also certify, to
       the best of Mr. DeLoge’s knowledge that: the legal arguments being raised are not
       frivolous or made in bad faith; they are warranted by existing law or a good-faith
       argument for the extension, modification, or reversal of existing law; the appeal or
       original proceeding is not interposed for any improper purpose; and he will
       comply with all applicable rules of court.

These filings shall be submitted to the clerk of this Court, who shall forward them for
review to the chief justice to determine whether Mr. DeLoge may proceed. Without such
authorization, the clerks of district court and the clerk of the Supreme Court shall not file
papers submitted by Mr. DeLoge. If the chief justice authorizes an original proceeding or
appeal to proceed, an order shall be entered confirming that authorization.


                                             2
[¶8] Mr. DeLoge shall have ten days from the date hereof to file written objections to
these proposed filing restrictions, limited to ten pages. If objections are timely filed,
these restrictions will not take effect unless the Court overrules them. If no objections are
timely filed, these restrictions will take effect fifteen days after the date hereof.

[¶9] There was no clerical error in the Judgment and Sentence and we therefore affirm.
This Court orders Mr. DeLoge to show cause why the filing restrictions stated above
should not be imposed.




                                             3